 

Case 7:20-cv-08097-VB Document 1 Filed 09/30/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

tee eee eee nen eee Xx
KELLY BERNSTEIN,

Plaintiff, Case No:

-against- JURY TRIAL DEMANDED

OORAH INC. d/b/a THE ZONE CAMP

Defendant.
wee eneceenen en nenennaennwnnananunwnunweueee nner ceeeeeeenceneeeeeeenen x

NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant, OORAH INC. d/b/a THE
ZONE CAMP (hereinafter “OORAH”), by the undersigned counsel, hereby removes to this Court
the above captioned action, which was pending against it in the Supreme Court of the State of New
York, County of Rockland. Removal is based on the following grounds:

i On or about August 4, 2020, Plaintiff, Kelly Bernstein, commenced a civil action
against OORAH in the Supreme Court of the State of New York, County of Rockland, docketed
as Index No, 033456/2020 (hereinafter the “Lawsuit”).

2, On or about August 13, 2020, OORAH was served with a copy of the Summons
and Verified Complaint in this Lawsuit via State of New York, Department of State, Division of
Corporations, A true and accurate copy of the Summons, Verified Complaint and Affidavit of
Service upon the Secretary of State is attached as Exhibit A.

3. This Notice of Removal is being filed by OORAH pursuant to 28 U.S.C. § 1446(2)

more than thirty days after service of a copy of the Summons and Verified Complaint because the

Mo.op Spitz & DESANTIS, P.C.

 
 

Case 7:20-cv-08097-VB Document 1 Filed 09/30/20 Page 2 of 4

pleadings do not specify the amount in controversy and a good faith effort has been made to verify
the alleged injuries.

4, In this Lawsuit, Plaintiff asserts causes of action against OORAH based upon
negligence.

5. The Lawsuit alleges that solely as a result of OORAH’s negligence, “within the
premises of Defendant, OORAH INC. d/b/a THE ZONE CAMP, located at 964 S. Gilboa Road,
Gilboa, New York, 12076, while Plaintiff was at the aforesaid location, she was caused to hit her
head on a protruding piece of wood within the bunk house, causing Plaintiff to sustain severe and
permanent injures (Verified Complaint at 24).

6. This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 due to
complete diversity among the parties’ citizenship and because the amount in controversy allegedly
exceeds $75,000 exclusive of interest and costs.

Diversity Jurisdiction Exists

7. Plaintiff resides in the County of Rockland, and therefore is a citizen of the State
of New York. (See Summons).

8. Defendant OORAH INC. is a New Jersey business corporation and has its principal
place of business in New Jersey. OORAH is not a citizen of the State of New York nor do they
have principal places of business in New York. No change in the place of incorporation or
principal place of business of OORAH has occurred since the commencement of this Lawsuit.

Amount In Controversy Exceeds $75,000

9, In her Complaint, Plaintiff seeks unspecified damages for personal injuries suffered

ata OORAH “within the premises of Defendant, OORAH INC. d/b/a THE ZONE CAMP, located

at 964 S, Gilboa Road, Gilboa, New York, 12076.

Mo op Spirz & DrESANTIs, P.C.

 
 

Case 7:20-cv-08097-VB Document 1 Filed 09/30/20 Page 3 of 4

10. On September 25, 2020, Plaintiffs counsel was requested to stipulate that the
recovery for damages would be capped at $75,000 and that OORAH INC. would forego their
request for removal. Plaintiff's counsel advised via email that Plaintiff would not so stipulate, The

"amount in controversy therefore exceeds $75,000. Further, a Demand for Damages was served.
Although, this has not been returned Plaintiff’s counsel advised me that it will exceed the
jurisdictional limitation of $75,000. Plaintiffs counsel returned the Letter declining that Plaintiff
will not agree to cap damages to $75,000. See Exhibit B.

11. This Lawsuit is, therefore, a civil action over which this Court has original
jurisdiction pursuant to 28 U.S.C. § 1332 and is one which may be removed to this Court pursuant
to the provisions of 28 U.S.C. §§ 1441 and 1446. Furthermore, removal to this judicial district
and division is proper pursuant to 28 U.S.C. § 1441 (a) as this is the district and division embracing
Rockland County, New York, where the Lawsuit is pending.

12. ‘This Notice is accompanied by copies of all process, pleadings and orders served
upon defendant in this action.

13. Promptly after this filing, this Notice of Removal will be served on Plaintiff, and
OORAH will file a copy of this Notice of Removal with the Clerk of Court for the Supreme Court
for the State of New York, County of Rockland.

14, This Notice is signed in accordance with Federal Rule of Civil Procedure 1 1,

WHEREFORE, Defendant OORAH INC. d/b/a THE ZONE CAMP respectfully removes

the Lawsuit to this Court.

Mo top Spitz & DESANTIS, P.C.

 
 

Case 7:20-cv-08097-VB Document 1 Filed 09/30/20 Page 4 of 4

Dated: New York, New York
September 30, 2020

eo
by
By: a L “ )

ALICE SPITZ (AS 3155
MOLOD SPITZ & DeSANTIS, P.C.
1430 Broadway, 21" Floor

New York, NY 10018
Tel: (212) 869-3200
Our File No: CMI-624

Email: aspitz@molodspitz.com

 
  

Attorneys for Defendant
OORAH INC, d/b/a THE ZONE CAMP

Mo top Spitz & DrSanrtis, P.C,

 
